DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted November 19, 2020.  Claims 1 – 19 are amended.  Claims 1 – 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the specification is withdrawn based upon the amendment submitted November 19, 2020.

Claim Objections
The objection to claims 11, 18, and 19 is withdrawn based upon the amendment submitted November 19, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4 – 6, 8 – 9, and 11 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al, herein after Bernard (U.S. Publication Number 2018/0341747 A1) in view of Chen et al., herein after Chen (U.S. Publication Number 2015/0347682 A1) further in view of Krishnan et al., herein after Krishnan (U.S. Publication Number 2005/0049497 A1).

Claim 1 (Currently Amended):  Bernard teaches a method for supporting clinical decisions for a diagnosis or therapy of a patient using a medical imaging system, the method comprising: 
automatically identifying, based on a procedure order, a clinical context of the procedure order (paragraphs [0050], [0176], and [0212]: Bernard teaches each medical scan analysis function entry includes a medical scan analysis function identifier [medical scan analysis function identifier interpreted to mean an identifying unit] to automatically identify [automatically identify] based on the one or more medical scan images [procedure order] received, input scan category [input scan category interpreted to mean clinical context] of the input medical image scan. For example, input scan 
generating preliminary imaging data of at least a part of an anatomy of the patient (Fig. 4A and 9A; paragraphs [0050], [0102], and [0111]:  Bernard teaches a medical scan data base can generate medical scan image data [medical scan image data interpreted to means preliminary imaging data] or medical image scan from a client device corresponding to a medical scan image, CT scan, x – ray, MRI, PET scan, Ultrasound, EEG, mammogram taken of the anatomical [anatomy] region of a human body of the patient [patient], and can include metadata corresponding to the imaging data),
generating feature data based on the clinical context (paragraphs [0064], [0067], [0087], [0096]: Bernard teaches an interface feature identifier generating [generate] one or more interface features including interface feature type data  [interface feature type data interpreted to mean feature data] presented to a user based on entry of input scan category [clinical context] and reviewing of the diagnosis data of the medical scan imaging data of the medical scan image, or stored medical scan imaging data or from a client device [medical scan imaging data interpreted to mean preliminary imaging data);
annotating the least one clinical context specific feature to obtain at least one annotated extracted feature (Figs. 8A, 10A, and 10B; paragraphs [0204], [0062], and [0126]: Bernard teaches a user interface of a medical scan annotator system in conjunction with the medical scan assisted review system annotating or otherwise describing each corresponding abnormalities of the one or more selected interface features candidates associated with the medical abnormalities [the at least one clinical See, FIG. 8A, at 810, 825, 830; FIG. 10A, at 106, 1020; and FIG. 10B, 10 L – 10 O. For example, a user can annotate a medical image scan and present interface features to a user in conjunction with identifying abnormalities in a chest – x ray, annotate each abnormality and draw a shape around each abnormality in the medical image scan); and 
selecting, for the clinical context, a similar case data set from a reference database of case data sets, based on the at least one annotated extracted feature (Fig. 15, Abstract, paragraphs [0050], [0052], [0068], and [0072]: Bernard teaches selecting, [selecting] for the diagnosis [clinical context] identified, an annotation similarity data [annotation similarity data interpreted to mean similar data set]  from a training set data [training set data interpreted to mean  a reference database]  of case data sets, and based on the annotation similarity data [similar data set] is generated by comparing the first annotation data of the abnormality annotation [annotated extracted feature] of the medical image scan to the second annotation data, and consensus annotation data is generated based on the first annotation data and the second annotation data).
Bernard fails to explicitly teach the following limitations as met by Chen as cited:
the preliminary imaging data including imaging raw data, the imaging raw data including projection data or sinogram data obtained by a medical imaging apparatus (paragraph 30 discloses reconstructing a volumetric image of an object in which a projection dataset of an object is acquired and/or a projection radiographs are 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bernard to further include generating 3D and 4D imagining from two or more 2D images and/or projections for use in performing, simulating, training, and/or facilitating medical access procedures as disclosed by Chen.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard in this way to improve the accessibility and/or needed capabilities and associated costs for medical and other health professionals to have access to medical images which can be important for one or more of diagnosis, prognosis, treatment, or evaluation of patients (Chen:  paragraph 8).
Bernard and Chen fail to explicitly teach the following limitations as met by Krishnan as cited:
generating feature extraction data based on the preliminary imaging data including the imaging raw data (paragraph [0043]: Krishnan teaches the feature extraction module includes various methods to extract  image features associated with the “detected” regions of the ultrasound image data [ultrasound image data interpreted to mean preliminary imaging data generated], the  features including parameters [parameters interpreted to mean extraction feature data], the parameters [extraction feature data] associated with speculation acoustic shadowing, height/depth ratio, and/or 
extracting at least one clinical context specific feature based on the feature extraction data (Fig. 4; paragraph [0043]:  Krishnan teaches an automatic diagnostic and decision support system including a feature extraction module [feature extraction module interpreted to mean an extraction unit] to extract [extract] image features of potential cancerous tissue [image features of potential cancerous tissue interpreted to mean at least one clinical context specific feature] associated with the detected regions of an image, i.e. ultrasound image associated with the image data).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bernard and Chen to further include automated diagnosis and decision support for breast imaging including using machine learning techniques that enable systems and applications to learn to analyze parameters extracted from image data and/or non-image patient data of a subject for purposes of providing various aspects of physician workflow including, but not limited to, diagnosing medical conditions and determining efficacious healthcare or diagnostic or therapeutic paths for the patient as disclosed by Krishnan.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard and Chen in this way to use training data that is obtained (learned) from a database of previously diagnosed patient cases in one or more relevant clinical domains and/or expert interpretations to enable the CAD systems to learn to properly and accurately analyze patient data and make proper 

Claim 2 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1.  Bernard teaches a method wherein the procedure order includes at least one information element, the at least one information element including of at least one of a request for at least one specific scan parameter of the medical imaging apparatus,3Atty. Dkt. No. 32860HC-002911-US U.S. Application No. 16/150,407a request for a specific scan protocol for the medical imaging apparatus, a request for information on a specific region of the anatomy of the patient, a request for organ specific information, or a request for disease specific information, clinical data, or disease classification data (paragraphs 49 – 50, 52, 56, 88, and 212: Bernard teaches once the one or more medical scan image [procedure order] is processed medical scan diagnosing system 108 can automatically select an inference function based on a determined scan category [scan category interpreted to mean information element] from requests [request] from client devices for a preference for one or more full or cropped medical image slices [one or more full or cropped medical image slices interpreted to mean at least one specific scan parameter], a request for similar medical image scans, preferences for including similar image scans, addition medical scans in reports, or other formatting preference of the CT scan, x-ray, Mill, PET scan, Ultrasound, EEG, mammogram, or other type of scan [CT scan, x – ray, Mill, PET scan, Ultrasound, EEG, mammogram, [collectively interpreted to mean medical imaging device] to list natural language or image data corresponding to each abnormality [similar medical image scans, preferences for including similar image scans, addition medical scans in reports, 
the at least one information element is automatically extracted from (i) the procedure order or (ii) from a prior procedure report relating to the patient, the prior procedure report from a radiology information system or hospital information system (Figure 11A; paragraphs 43 and 211:  Bernard teaches the determined scan category [the at least one information element] is automatically selected [automatically selected interpreted to mean automatically extracted] from  a client’s, or hospital’s request for one or more medical scan images [request for one or more medical scan images interpreted to mean procedure order] relating to the patient [patient] or from the medical scan database [medical scan database interpreted to mean a prior procedure report] through a scan diagnosing system including a processing device which can automatically read/ write requests received from subsystems and/or client devices, and hospital devices, or medical institutions devices via the network [hospital devices or 

Claim 4 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1. Bernard teaches a method further comprising: reconstructing image data from the preliminary imaging data for output to a viewing device or data storage device (paragraphs [0102], [0111], and [0140]: Bernard teaches a selected density window [selected density window interpreted to mean a reconstruction unit] configured for converting [converting interpreted to mean reconstructing] image data [image data], i.e., density data from the medical scan imaging data [medical scan imaging data interpreted to mean the preliminary imaging data] because the density data is lost in the medical image scan when the full or cropped medical image scan is generated, and the system automatically determines a density window that provides an optimal context to convert [reconstruct] the abnormality in the medical scan imaging data [preliminary imaging data], and provides a display device [display device interpreted to mean a viewing device] to further display the report data including the converted image).   

Claim 5 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1.   
Bernard and Chen fail to explicitly teach the following limitations as met by Krishnan as cited:
wherein the feature extraction data includes at least one of an image reconstruction parameter, a time dependent data acquisition parameter, or an image 
The motivation to combine the teachings of Bernard, Chen, and Krishnan is discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1.  Bernard teaches a method wherein the at least one clinical context specific feature includes at least one of a texture feature, a material specific feature, a morphological feature, a contrast feature (paragraph 59:  Bernard teaches  the medical abnormalities [medical abnormalities interpreted to mean the at least one clinical context specific feature extracted] the at least one clinical context specific feature is a texture [texture] feature, for example, a nodule texture category can be assigned to one of solid, part/solid mixed, or non – solid/ ground glass opacity).  

Claim 8 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1.  Bernard teaches a method wherein the at least one clinical context specific feature is added to an image data set, and at least the part of the anatomy of the patient is in a form of an image attribute or a separate report associated with the 

Claim 9 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1.  Bernard teaches a method wherein the similar case data set includes a similarity to a case data set of the patient (Fig. 20; paragraphs 242 and 322:  Bernard teaches a user database [user database interpreted to mean similar case data set]  includes medical scans or medical reports for similar patient cases. FIG. 20 depicts a medical scan annotator selects a first medical scan including first annotated data associated with a first user [user interpreted to mean patient] in a user database, and receiving a second medical scan including second annotation data [second medical scan including annotation data interpreted to mean case data set] from a second user [patient], and generating annotation similarity data by comparing the first annotation data to the second annotation data and generating consensus annotation data based on the first annotation data and the second annotation data in response to the annotation 

Claim 11 (Currently Amended): Bernard teaches a system for supporting clinical decisions for a diagnosis or therapy of a patient using a medical imaging system, the system comprising: 
an identifying unit configured to automatically identify, based on a procedure order, a clinical context of the procedure order (paragraphs [0050], [0176], and [0212]: Bernard teaches each medical scan analysis function entry includes a medical scan analysis function identifier [medical scan analysis function identifier interpreted to mean an identifying unit] to automatically identify [automatically identify] based on the one or more medical scan images [procedure order] received, input scan category [input scan category interpreted to mean clinical context] of the input medical image scan. For example, input scan category [clinical context] can indicate that medical image scan [procedure order] is for chest CT scans from a particular hospital or medical entity); 
a preliminary imaging data generating unit configured to generate preliminary imaging data of at least a part of an anatomy of the patient (Fig. 4A and 9A; paragraphs [0050], [0102], and [0111]:  Bernard teaches a medical scan data base can generate medical scan image data [medical scan image data interpreted to means preliminary imaging data] or medical image scan from a client device corresponding to a medical scan image, CT scan, x – ray, MRI, PET scan, Ultrasound, EEG, mammogram taken of the anatomical [anatomy] region of a human body of the patient [patient], and can include metadata corresponding to the imaging data),
configured to generate feature extraction data based on the clinical context (paragraph [0064]: Bernard teaches an interface feature identifier generating [generate] one or more interface features including interface feature type data  [interface feature type data interpreted to mean feature data] presented to a user based on entry of input scan category [clinical context] and reviewing of the diagnosis data of the medical scan imaging data of the medical scan image, or stored medical scan imaging data or from a client device [medical scan imaging data interpreted to mean preliminary imaging data); 
an annotating unit configured to annotate the at least one clinical context specific feature, to obtain at least one annotated extracted feature (Figs 8A, 10A, and 10B; paragraphs [0204], [0062], [0126]: Bernard teaches a user interface of a medical scan annotator system in conjunction with the medical scan assisted review system [medical scan annotator system in conjunction with the medical scan assisted review system interpreted to mean an annotating unit] annotating or otherwise describing each corresponding abnormalities of the one or more selected interface features candidates associated with the medical abnormalities [the at least one clinical context specific feature extracted] annotated by the user to obtain abnormality annotation [abnormality annotation interpreted to mean at least one annotated extracted feature].  See, FIG. 8A, at 810, 825, 830; FIG. 10A, at 106, 1020; and FIG. 10B, 10 L – 10 O. For example, a user can annotate a medical image scan and present interface features to a user in conjunction with identifying abnormalities in a chest – x ray, annotate each abnormality and draw a shape around each abnormality in the medical image scan); and 6Atty. Dkt. No. 32860HC-002911-US U.S. Application No. 16/150,407 
configured to select, for the clinical context, a similar case data set from a reference database of case data sets, based on the at least one annotated extracted feature (Fig 15; Abstract; paragraphs [0050],[0052], [0068], [0072]: Bernard teaches a medical scan assisted review system [medical scan assisted review system interpreted to mean a selection unit]  including a medical scan image analysis system selecting, [selecting] for the diagnosis [clinical context] identified, an annotation similarity data [annotation similarity data interpreted to mean similar data set]  from a training set data [training set data interpreted to mean  a reference database]  of case data sets, and based on the annotation similarity data [similar data set] is generated by comparing the first annotation data of the abnormality annotation [annotated extracted feature] of the medical image scan to the second annotation data, and consensus annotation data is generated based on the first annotation data and the second annotation data).
Bernard fails to explicitly teach the following limitations as met by Chen as cited:
the preliminary imaging data including imaging raw data, the imaging raw data including projection data or sinogram data obtained by a medical imaging apparatus (paragraph 30 discloses reconstructing a volumetric image of an object in which a projection dataset of an object is acquired and/or a projection radiographs are preprocessed to produce quantitative projections; paragraph 31 discloses using a determined radiation path lengths and/or 2D image dataset to estimate a percentage and/or amount of equivalent part of anatomy relevant for treatment and/or surgery for each projection radiograph, so that an estimate thereby produces a set of projections).

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard in this way to improve the accessibility and/or needed capabilities and associated costs for medical and other health professionals to have access to medical images which can be important for one or more of diagnosis, prognosis, treatment, or evaluation of patients (Chen:  paragraph 8).
Bernard and Chen fail to explicitly teach the following limitations as met by Krishnan as cited:
 a feature extraction data unit configured to generate feature extraction data based on the preliminary imaging data, including the imaging raw data (paragraph [0043]:  Krishnan teaches the feature extraction module [a feature extraction data unit interpreted to mean a feature extraction data unit] includes various methods to  extract  image features associated with the “detected” regions of the ultrasound image data [ultrasound image data interpreted to mean preliminary imaging data generated], the  features including parameters [parameters interpreted to mean extraction feature data], the parameters [extraction feature data] associated with speculation acoustic shadowing, height/depth ratio, and/or other possible image parameters that can be used to automatically classify lesions or abnormalities in breast tissue from an ultrasound image);
configured to extract at least one clinical context specific feature using the feature extraction data (Fig 4; paragraph 43:  Krishnan teaches an automatic diagnostic and decision support system including a feature extraction module to extract [extract] image features of potential cancerous tissue [image features of potential cancerous tissue interpreted to mean at least one clinical context specific feature] associated with the detected regions of an image, i.e. ultrasound image associated with the image data).
The motivation to combine the teachings of Bernard, Chen, and Krishnan is discussed in the rejection of claim 1, and incorporated herein.

Claim 12 (Currently Amended): Bernard, Chen, and Krishnan teach a non-transitory computer-readable medium storing program elements, readable and executable by a computer unit, to cause the computer unit to perform the method of claim 1 when the program elements are executed by the computer unit (paragraphs [0356], [0362], and Claim 20:  Bernard teaches a computer [computer interpreted to mean a non – transitory computer readable medium], including  a computer readable [readable] memory includes a memory device having one or more memory elements [memory elements interpreted to mean program storing elements], the memory device can be a read-only memory, random or pseudo-random access memory, volatile memory, non-volatile memory, static memory, dynamic memory, flash memory, cache memory, and/or any device that stores digital information, See, Par., [0362], including programmable logic device, storing program elements readable and executable [readable and executable] by the one or more processor devices, programmable logic . See, Claim 20).

Claim 13 (Currently Amended): Bernard, Chen, and Krishnan teach a non-transitory computer program product storing program elements, readable and executable by a computer unit, to cause the computer unit to perform the method of claim 1 when the program elements are executed by the computer unit (paragraph 356 and claim 20:  Bernard teaches a computer [computer interpreted to mean a non-transitory computer] including a memory device, the memory device or memory element can be included in an article of manufacture [memory device or memory elements included in an article of manufacture interpreted to mean a program product storing program elements] field programmable gate array, programmable device, [programmable device interpreted to mean program elements] that are readable and executable by one or more processors, [one or more processors interpreted to mean a computer unit] to perform the method of claim 1 when the program elements are executed by the computer unit).

Claim 14 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 2.  Bernard teaches a method further comprising: reconstructing image data from the preliminary imaging data for output to a viewing device or data storage device (paragraphs [0102], [0111], [0140]:  Bernard teaches converting [converting 

Claim 15 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 4.  Bernard teaches a method wherein the feature extraction data includes at least one of an image reconstruction parameter and a time dependent data acquisition parameter (paragraphs [0078], [0082]:  Bernard teaches the interface feature type data [interface feature type data interpreted to mean feature data] includes a contribution usage element [a contribution usage element interpreted to mean at least one data element] including a time efficiency score data [time efficiency score data interpreted to mean a time dependent data acquisition parameter] based on an amount of time [time] taken to complete a contribution, i.e., populate, modify, or confirm portions of the medical image scan, was sent to the client device to a time [time] that the contribution, i.e., populate, modify, or confirm portions of the medical image scan, was received from the client device).
Bernard and Chen fail to explicitly teach the following limitations as met by Krishnan as cited:
includes at least one of an image scan parameter (paragraphs 2, 9, and 39:  Krishnan teaches extracting image features including parameters [parameters interpreted to mean extraction feature data] comprises extracted image data [image data interpreted to mean one data extraction element] from an image of a mass in breast tissue [an image of a mass in breast tissue interpreted to mean an image scan parameter] of a patient taken by an ultrasound, X-ray mammography (digital or analog), MRI, or ultrasound, x – ray tomosynthesis, optical imaging).
The motivation to combine the teachings of Bernard, Chen, and Krishnan is discussed in the rejection of claim 1, and incorporated herein.

Claim 16 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 4. Bernard teaches a method wherein the at least one clinical context specific feature includes at least one of a texture feature, a material specific feature, a morphological feature, or a contrast feature (paragraph 59:  Bernard teaches  the medical abnormalities [medical abnormalities interpreted to mean the at least one clinical context specific feature extracted] the at least one clinical context specific feature is a texture [texture] feature, for example, a nodule texture category can be assigned to one of solid, part/solid mixed, or non – solid/ ground glass opacity). 

Claim 17 (Currently Amended): Bernard, Chen, and Krishnan teach the system of claim 11. Bernard teaches a system further comprising: a reconstruction unit configured to reconstruct image data based on the preliminary imaging data, for output a data storage device (paragraphs [0102], [0111], and [0140]: Bernard teaches a selected density window [selected density window interpreted to mean a reconstruction unit] configured for converting [converting interpreted to mean reconstructing] image data [image data], i.e., density data from the medical scan imaging data [medical scan imaging data interpreted to mean the preliminary imaging data] because the density data is lost in the medical image scan when the full or cropped medical image scan is generated, and the system automatically determines a density window that provides an optimal context to convert [reconstruct] the abnormality in the medical scan imaging data [preliminary imaging data], and provides a display device [display device interpreted to mean a viewing device] to further display the report data including the converted image).  

Claim 18 (Currently Amended): Bernard teaches a system for supporting clinical decisions for a diagnosis or therapy of a patient using a medical imaging system, the system including a memory and one or more processors, the memory storing computer-readable instructions (paragraphs [0041], [0047], [0356], and [0362]: Bernard teaches a computer – readable memory device and a memory element storing device which store executable instructions [a computer – readable memory device and a memory element storing device which store executable instructions interpreted to mean a memory storing program computer – readable instructions]), and the one or more processors configured to execute the computer-readable instructions such that the one or more processors are configured to:

generate preliminary imaging data of at least a part of an anatomy of the patient (Figs. 4A and 9A; paragraphs [0050], [0102], and [0111]:  Bernard teaches a medical scan data base can generate medical scan image data [medical scan image data interpreted to means preliminary imaging data] or medical image scan from a client device corresponding to a medical scan image, CT scan, x – ray, MRI, PET scan, Ultrasound, EEG, mammogram taken of the anatomical [anatomy] region of a human body of the patient [patient], and can include metadata corresponding to the imaging data),
generate feature extraction data based on the clinical context (paragraphs 64 and 101:  Bernard teaches an interface feature identifier generating [generate] one or more interface features including interface feature type data  [interface feature type data interpreted to mean feature data] presented to a user based on entry of input scan category [clinical context] and reviewing of the diagnosis data of the medical scan 
annotate the at least one clinical context specific feature to obtain at least one annotated extracted feature (Figs. 8A, 10A, and 10B; paragraphs 62, 126, and 204: Bernard teaches a user interface of a medical scan annotator system in conjunction with the medical scan assisted review system annotating or otherwise describing each corresponding abnormalities of the one or more selected interface features candidates associated with the medical abnormalities [the at least one clinical context specific feature extracted] annotated by the user to obtain abnormality annotation [abnormality annotation interpreted to mean at least one annotated extracted feature].  See, FIG. 8A, at 810, 825, 830; FIG. 10A, at 106, 1020; and FIG. 10B, 10 L – 10 O. For example, a user can annotate a medical image scan and present interface features to a user in conjunction with identifying abnormalities in a chest – x ray, annotate each abnormality and draw a shape around each abnormality in the medical image scan); and 
select, for the clinical context, a similar case data set from a reference database of case data sets, based on the at least one annotated extracted feature (Fig. 15; Abstract; paragraphs 50, 52, 68, and 72:  Bernard teaches selecting, [selecting] for the diagnosis [clinical context] identified, an annotation similarity data [annotation similarity data interpreted to mean similar data set]  from a training set data [training set data interpreted to mean  a reference database]  of case data sets, and based on the annotation similarity data [similar data set] is generated by comparing the first annotation data of the abnormality annotation [annotated extracted feature] of the 
Bernard fails to explicitly teach the following limitations as met by Chen as cited:
the preliminary imaging data including imaging raw data, the imaging raw data including projection data or sinogram data obtained by a medical imaging apparatus (paragraph 30 discloses reconstructing a volumetric image of an object in which a projection dataset of an object is acquired and/or a projection radiographs are preprocessed to produce quantitative projections; paragraph 31 discloses using a determined radiation path lengths and/or 2D image dataset to estimate a percentage and/or amount of equivalent part of anatomy relevant for treatment and/or surgery for each projection radiograph, so that an estimate thereby produces a set of projections).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bernard to further include generating 3D and 4D imagining from two or more 2D images and/or projections for use in performing, simulating, training, and/or facilitating medical access procedures as disclosed by Chen.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard in this way to improve the accessibility and/or needed capabilities and associated costs for medical and other health professionals to have access to medical images which can be important for one or more of diagnosis, prognosis, treatment, or evaluation of patients (Chen:  paragraph 8).
Bernard and Chen fail to explicitly teach the following limitations as met by Krishnan as cited:
 including the imaging raw data U.S. Application No. 16/150,407 (paragraph 43: Krishnan teaches the feature extraction module includes various methods to extract image features associated with the “detected” regions of the ultrasound image data [ultrasound image data interpreted to mean preliminary imaging data generated], the features including parameters [parameters interpreted to mean extraction feature data], the parameters [extraction feature data] associated with speculation acoustic shadowing, height/depth ratio, and/or other possible image parameters that can be used to automatically classify lesions or abnormalities in breast tissue from an ultrasound image);
	extract at least one clinical context specific feature using the feature extraction data (Fig. 4; paragraph 43: Krishnan teaches an automatic diagnostic and decision support system including a feature extraction module to extract [extract] image features of potential cancerous tissue [image features of potential cancerous tissue interpreted to mean at least one clinical context specific feature] associated with the detected regions of an image, i.e. ultrasound image associated with the image data).
The motivation to combine the teachings of Bernard, Chen, and Krishnan is discussed in the rejection of claim 1, and incorporated herein.

Claim 19 (Currently Amended): Bernard, Chen, and Krishnan teach the system of claim 18. Bernard teaches a system wherein the one or more processors are configured to execute the computer-readable instructions such that the one or more processors are further configured to:  reconstruct image data based on the preliminary imaging data, for output to a viewing device or a data storage device (paragraphs .

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al, herein after Bernard (U.S. Publication Number 2018/0341747 A1) in view of Chen et al., herein after Chen (U.S. Publication Number 2015/0347682 A1) further in view of Krishnan et al., herein after Krishnan (U.S. Publication Number 2005/0049497 A1) and Cohen et al., herein after Cohen (U.S. Publication Number 2018/0068083 A1).

Claim 3 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1. 
Bernard, Chen, and Krishnan fail to explicitly teach the following limitations as met by Cohen as cited:
is imaging raw data prior to, or without, full reconstruction of image data for viewing (paragraph 80 discloses raw imagaes refers to imaging studies prior to processing).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bernard, Chen, and Krishnan to further include predicting the likelihood or risk for having a disease such as cancer in an asymptomatic or vaguely symptomatic patient using an artificial intelligence/machine learning system for analyzing data as disclosed by Cohen.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard, Chen, and Krishnan in this way to provid high-volume primary care providers with usefull tools to help them triage or compare the relative risks for their patients so they can order additional testing for those patients at the highest risks (Cohen:  paragraph 8).

Claim 10 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 9. 
Bernard, Chen, and Krishnan fail to explicitly teach the following limitations as met by Cohen as cited:
wherein the similarity is determined based on at least one of determination of a Hamming Distance, use of a Random Forest Function,5Atty. Dkt. No. 32860HC-002911-USU.S. Application No. 16/150,407 use of a Deep Learning Function, use of a list of reference database case data sets ranked according to similarity, or use of a neighborhood graph indicating clusters of similar reference database case data sets (Figs. 10, 13, 16A, and 16B; paragraphs 25, 282, and 316:  See, FIG. 3, utilized to analyze similarities, for example, include a blood test for assessing a likelihood that a patient has lung cancer relative to a population or a cohort population of individuals, e.g., individuals of a similar age range and smoking history  categorized [categorized interpreted to mean ranked] using identifiers as low, intermediate, high, very high. See, FIG. 10).
The motivation to combine the teachings of Bernard, Chen, Krishnan, and Cohen is discussed in the rejection of claim 3, and incorporated herein. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al, herein after Bernard (U.S. Publication Number 2018/0341747 A1) in view of Chen et al., herein after Chen (U.S. Publication Number 2015/0347682 A1) further in view of Krishnan et al., herein after Krishnan (U.S. Publication Number 2005/0049497 A1) and Mesbah, et.al., herein after Mesbah (Hashing Forests for Morphological Search and Retrieval in Neuroscientific Image  Databases, MICCAI (2015), Part II, LNCS, 9350, pp. 135 – 143).

Claim 7 (Currently Amended): Bernard, Chen, and Krishnan teach the method of claim 1. 
Bernard, Chen, and Krishnan fail to explicitly teach the following limitations as met by Mesbah as cited:
wherein the annotating includes applying a hash function to the at least one clinical context specific feature (Abstract; pages 135 – 136; Fig. 1; Table 1:  Mesbah teaches a hashing technique using hash functions [hash functions] including hash codes hashing [hashing interpreted to mean annotating] on extracted 3D neuromorphological features [3D extracted neuromorphological feature interpreted to mean at least one clinical context specific feature extracted] for large neuron databases). 
  	It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Bernard, Chen, and Krishnan to further include a data driven search and retrieval (hashing) technique for large neuron image databases as disclosed by Mesbah.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Bernard, Chen, and Krishnan in this way as an effective approach for accurate retrieval of morphologically similar neurons in large neuroscientific image databases (Mesbah:  page 141, conclusion).


Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Art Rejections
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626